EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Soumya Panda on September 8, 2021.

The claim 1 has been amended as follows: 
--1. (Amended) A diaphragm pump comprising: 
a housing; 
a diaphragm disposed in the housing to form a pump chamber, and reciprocable to change a volume of the pump chamber to suck fluid into the pump chamber and discharge the sucked fluid from the pump chamber; 
an actuator including a motor and a control board, the actuator configured to reciprocate the diaphragm based on an operation mode previously selected out of a plurality of operation modes; 
a setting device having an input section configured to receive from a user entry of an operation mode and operating conditions corresponding to the operation mode, the setting device being configured to send the operation mode and the operating conditions that the input section has been received; and 

the plurality of operation modes include: 
a normal operation mode in which a suction process to suck the fluid into the pump chamber and a discharge process to discharge the sucked fluid from the pump chamber are continuously performed as a series of processes; and 
a partial operation mode in which the suction process to suck a first amount of fluid into the pump chamber at a suction rate is performed as a separate process each time when the setting device sends to the control device an instruction specifying the first amount of fluid and the  suction rate as the operating conditions, and the discharge process to discharge a second amount of fluid from the pump chamber at a discharge rate is performed as a separate process each time when the setting device sends to the control device an instruction specifying the second amount of fluid and the [[a]] discharge rate as the operating conditions.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
September 11, 2021